UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6016


ANTOINE HILL,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:11-cv-00480-REP)


Submitted:   April 17, 2014                 Decided:   April 22, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antoine Hill, Appellant Pro Se.  Gurney Wingate Grant,           II,
Assistant United States Attorney, Richmond, Virginia,            for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Antoine    Hill     appeals       the   district        court’s    order

dismissing      his   Fed.   R.    Crim.    P.    41(g)      motion    for   return    of

seized    property.        We     have    reviewed     the    record    and   find    no

reversible error.         Accordingly, we affirm the district court’s

order.    Hill v. United States, No. 3:11-cv-00480-REP (E.D. Va.

Dec. 19, 2013).           We dispense with oral argument because the

facts    and    legal    contentions       are   adequately      presented       in   the

materials      before    this     court    and   argument      would    not   aid     the

decisional process.

                                                                              AFFIRMED




                                            2